Citation Nr: 0827706	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  06-20 273	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho



THE ISSUE

Entitlement to an effective date before August 30, 2002, for 
the grant of service connection for thymoma and myasthenia 
gravis.  



ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty 
including from July 1969 to February 1972.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in May 2005, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC.  

In December 2006, the veteran cancelled his request for a 
hearing before the Board.  


FINDINGS OF FACT

1. On November 6, 1989, the veteran filed a formal claim for 
VA compensation or pension for myasthenia gravis, which the 
RO adjudicated as a claim for pension, and in a rating 
decision in June 1990, the RO granted pension.

2. On August 30, 2002, the veteran filed a claim of service 
connection for myasthenia gravis secondary to exposure to 
Agent Orange.  

3. The medical evidence establishing a possible etiological 
relationship between exposure to Agent Orange and thymoma and 
myasthenia gravis was received in March 2003.


CONCLUSION OF LAW

The criteria for an effective date earlier than August 30, 
2002, for the grant of service connection for thymoma and 
myasthenia gravis have not been met.  38 U.S.C.A. § 5110 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.400 (2007).




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate the claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided the veteran pre-adjudication, content-
complying VCAA notice on the underlying claims of service 
connection for thymoma and myasthenia gravis by letters, 
dated in October 2002 and June 2003.  Where, as here, service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the claim of service 
connection has been more than substantiated, the claim has 
been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice 
no longer required because the purpose of the notice has been 
fulfilled.  Furthermore, once a claim for service connection 
has been substantiated, the filing of a notice of 
disagreement with the RO's decision as to the effective date 
does not trigger additional 38 U.S.C.A. § 5103(a) notice.  
Dingess, at 19 Vet. App. 473; Dunlap v. Nicholson, 
21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. 
App. 128 (2008).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  In June 2006, the veteran stated 
that he had not received assistance in developing his claim, 
the statement of the case was then faxed to him and he has 
since perfected his appeal. As there is no indication of the 
existence of additional evidence to substantiate the claims, 
no further assistance to the veteran is required to comply 
with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background


In May 1987, records of the Social Security Administration 
(SSA) show that the veteran was receiving SSA benefits 
effective from July 1985.  

On November 6, 1989, the veteran filed a formal claim for VA 
compensation or pension for myasthenia gravis, which the RO 
adjudicated as a claim for pension, and in a rating decision 
in June 1990, the RO granted pension.

On August 30, 2002, the veteran filed a claim of service 
connection for myasthenia gravis secondary to exposure to 
Agent Orange, which the RO denied and also denied service 
connection for thymoma in a rating decision in July 2003, 
which the veteran appealed to the Board. 

In December 2002, the veteran indicated that in May 1985 he 
first filed his SSA claim.



In a letter, dated in March 2003, a private physician stated 
that in 1985 the veteran was diagnosed with myasthenia gravis 
due to a thymoma, and that there was a strong possibility 
that the thymoma and subsequent development of myasthenia 
gravis may be secondary to the veteran's exposure to Agent 
Orange during service in Vietnam.  

In a decision in March 2005, the Board, resolving reasonable 
doubt, granted service connection for thymoma and myasthenia 
gravis due to exposure to Agent Orange, citing the medical 
opinion of March 2003 by a private physician and a medical 
opinion of December 2003 of a private oncologist, who stated 
that some articles suggest a possible link between exposure 
to Agent Orange and the development o human thymoma.  

In the rating decision of May 2005, currently on appeal, the 
RO granted service connection for thymoma tumor with a 
noncompensable rating, effective August 30, 2002, and granted 
service connection for myasthenia gravis with a 100 percent, 
effective August 30, 2002.  

The veteran has submitted extensive literature on Agent 
Orange, thymoma, the lymphatic and immune systems.  In May 
2005, he stated that he had filed a claim in 1986.  In June 
2006, he argued that thymoma is a form of Non-Hodgkin's 
lymphoma and he is a Nehmer class member.  

Effective Date Criteria

The effective date of an award based on a claim for 
compensation will be the day following separation from 
service or the date entitlement arose if the claim is 
received within one year after separation from service; 
otherwise, it will be the date of receipt of the claim, or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400(b)(2)(i).



Any communication or action, indicating intent to apply for 
one or more benefits under the laws administered by VA, from 
a claimant, his duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant 
who is not sui juris may be considered an informal claim.  
Such an informal claim must identify the benefit sought.  38 
C.F.R. § 3.155.

Analysis

The veteran contends that the effective date for service 
connection for thymoma and myasthemia gravis should be the 
same as the effective date for his SSA benefits, that is, 
effective in July 1985.  

As for the veteran's argument that he filed a SSA claim in 
May 1985, filing with the Social Security Administration does 
not constitute a claim for VA benefits.  A claim for VA 
benefits must be filed in the form prescribed by the 
Secretary of VA in order for benefits to be paid to any  
individual under the laws administered by VA  38 C.F.R. 
§ 3.151. 

As for the veteran's argument that he filed a VA claim in 
1986, there is no record of any communication or action, 
indicating intent to apply for VA benefits by veteran, which 
identify that he was seeking service connection for either 
thymoma or myasthenia gravis.  As there was no formal claim 
under 38 C.F.R. § 3.151 or informal claim under 38 C.F.R. 
§ 3.155 before November 1989, there is no factual or legal 
basis for an effective date earlier than August 2002. 

As for the veteran's argument that he is a member of the 
Nehmer class, VA has issued a regulation to implement orders 
of a United States District Court in the class action of 
Nehmer v. United States Department of Veteran's Affairs.  38 
C.F.R. § 3.816 (2006).  Under 38 C.F.R. § 3.816, a 'Nehmer 
class member' includes a Vietnam veteran who has a covered 
herbicide disease.  38 C.F.R. § 3.816(b)(1)(i).  A covered 
herbicide disease means a disease for which the Secretary of 
VA established a presumption of service connection before 
October 1, 2002, pursuant to the Agent Orange Act of 1991, 
Public Law 102-4, other than chloracne.  38 C.F.R. § 
3.816(b)(2).  

The Secretary of VA has determined that a presumption of 
service connection based on exposure to herbicides to include 
Agent Orange used in the Republic of Vietnam during the 
Vietnam era is not warranted for any condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted. Notice, 59 Fed. Reg. 341, 
346 (1994), 61 Fed. Reg. 41,442, 41,449 and 57,586, 57,589 
(1996), 67 Fed. Reg. 42,600, 42,608 (2002), and  72 Fed. Reg. 
32,395 (2007).

As thymoma and myasthenia gravis are excluded from the list 
of covered herbicide diseases, the veteran is not a member of 
the Nehmer class, and the effective-date provisions under 
38 C.F.R. § 3.816 do not apply.  Also although the veteran 
has attempted to establish an association between thymoma and 
non-Hodgkin's lymphoma, which is on the list of covered 
herbicide diseases, he is not service connected for non-
Hodgkin's lymphoma, and thymoma and myasthenia gravis are 
excluded from the list of covered herbicide diseases. 

For the above reasons, the veteran is not a member of the 
Nehmer class, and the effective-date provisions under 
38 C.F.R. § 3.816 do not apply. 

The veteran argues that since November 6, 1989, he has had a 
pending claim for service connection for myasthenia gravis.  
The record shows that the veteran filed a formal claim for VA 
benefits in the form prescribed by the Secretary of VA on 
November 6, 1989, in which he identified myasthenia gravis as 
a disability.  

Under 38 C.F.R. § 3.151(a), a claim for pension may be 
considered a claim for compensation and a claim for 
compensation may be considered a claim for pension and the 
greater benefit will be awarded.

A reasonably raised claim remains pending until there is 
either a recognition of the substance of the claim in a 
decision by the RO from which a claimant could deduce that 
the claim was adjudicated or an explicit adjudication of the 
claim.  Ingram v. Nicholson, 21 Vet. App. 232, 243 (2007).  

In this case, the RO adjudicated the veteran's application of 
November 1989 as a claim for pension and granted the benefit.  
There is nothing in the notice of the grant of pension from 
which the veteran could deduce that myasthenia gravis had 
been adjudicated and there was no subsequent adjudication of 
the claim until the veteran his claim in August 2002. 

Under Ingram, there is a pending claim of service connection 
for myasthenia gravis since November 1989.  

As the claim of service connection was not received within 
one year of service, and as the date entitlement arose was 
not received within one year after separation from service, 
the date of entitlement to the award of service connection is 
either, the date of receipt of the claim in November 1989, or 
the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i).  

In its decision in March 2005, the Board, resolving 
reasonable doubt, granted service connection for thymoma and 
myasthenia gravis due to exposure to Agent Orange, citing the 
medical opinion of March 2003 by a private physician and a 
medical opinion of December 2003 of a private oncologist, who 
stated that some articles suggest a possible link between 
exposure to Agent Orange and the development o human thymoma.

As there was no evidence of record prior to the dates of the 
medical opinions in March and December 2003, relied on by the 
Board, of a possibility that the thymoma and subsequent 
development of myasthenia gravis may be secondary to exposure 
to Agent Orange, the date entitlement arose controls and that 
would be date of the March 2003 medical opinion.  The Board 
however, will not disturb the initially assigned effective 
date in August 2002. 

As the preponderance of the evidence is against the claim for 
an effective date earlier than August 30, 2002, for the grant 
of service connection for thymoma and myasthenia gravis, the 
benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).


ORDER

An effective date earlier than August 30, 2002, for the grant 
of service connection for thymoma and myasthenia gravis is 
denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


